Case 7:19-cr-00508 Document1 Filed on 03/04/19 in TXSD Page 1 O14

 

 

 

AO 91 (Rev. 5/85) Criminal Complaint ited States 8 District Court
Souther Diewiat of
United States District Court wares ay.
SOUTHERN DISTRICT OF TEXAS
David J. Bradley, Clerx
UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT
Pedro MARTINEZ-Reyes, YOB: 1979, MXC
Miguel Angel AYALA-Lavino, YOB: 1993, MXC casenumper: AL-79- 0674

Alberto CASANOVA-Hernandez, YOB: 1998, MXC

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about March 03, 2019 in Starr county, in the

' Southern Distr ict of Texas defendant(s) did, (Track Statutory Language of Offense)

Knowingly and Intentionally possess. with Intent to Distribute approx. 108.0 kilograms or more of Marijuana,
a Schedule I Controlled Substance.

Knowingly and Intentionally Conspire to possess with Intent to Distribute approx. 108.0 kilograms or more
of Marijuana, a Schedule I Controlled Substance

in violation of Title __ 21 _- United States Code, Section(s) 846, 841 (a) (1)
I further state that I am a(n) DEA Task Force Officer and that this complaint is based on the

 

 

following facts: See Attachment “A”.
Continued on the attached sheet and made a part of hereof: X Yes No

Aygroed ROSA Laver GAECIA - “
A ~~ = Signafure of Complainant —
Carlos Mireles, DEA Task Force Officer

 

Sworn to before me and subscribed in my presence,

fui. One oe Zo / F At MeAllen, Texas.

Peter E. Ormsby, U.S. Magistrate Judge (cl F a

Name & Title of Judicial Officer Lee of Judicial Officer

 

 
Case 7:19-cr-00508 Document1 Filed on 03/04/19 in TXSD Page 2 of 2

Attachment A

On March 3, 2019, at approximately 11:10 p.m., a United States Border Patrol (USBP) Agent, from the Rio
Grande Border Patrol Section, was conducting line watch operations near La Grulla, Texas, in an area
known as "Valley Onions." This area is notorious for alien and narcotics trafficking. As the USBP Agent
was scanning an area known as “the ditch” with his night vision goggles, he observed four subjects carrying
large bundles on their backs. The four subjects were observed traveling north in that same "ditch" that
Originates near the Rio Grande River.

Once other USBP Agents were near the location, the USBP Agent made his way to where the four subjects
were and identified himself as a Border Patrol Agent. All four subjects then dropped the bundle they were
carrying and laid down next to the bundles without absconding. The four subjects were identified as
Miguel Angel AYALA-Lavino, Alberto CASANOVA-Hernandez, Pedro MARTINEZ-Reyes and a JUVENILE.

AYALA-Lavino, CASANOVA-Hernandez, MARTINEZ-Reyes and the JUVENILE were all transported to the
McAllen Border Patrol Station for processing, along with the four (4) bundles of suspected marijuana.
Once at the Border Patrol Station, the contents of the bundles were tested using the 908 Duquenois-
Levine Reagent test kit and the results were positive for marijuana. The total weight of the four bundles
was approximately 107.75 kilograms.

On March 4, 2019, at approximately 3:00 am, Task Force Agents from the McAllen DEA Office arrived at
the McAllen Border Patrol Station and made contact with the three adults that were arrested with the
bundles of marijuana. AYALA-Lavino, CASANOVA Hernandez and MARTINEZ-Reyes were all read their
Miranda Warnings and they all waived their rights. CASANOVA-Hernandez informed the Agents that he
was going to get paid $400.00 USC to transport the marijuana into the United States. CASANOVA-
Hernandez informed the Agents that AYALA-Lavino, MARTINEZ-Reyes and the JUVENILE were each
carrying a bundle of marijuana into the United States.

MARTINEZ-Reyes claimed that he was not carrying a bundle of marijuana and was only crossing illegally
into the United States.

AYALA-Lavino stated he did not carry a bundle of marijuana and was just crossing into the United States
to reunite with his family. The statements made by MARTINEZ-Reyes and AYALA-Lavino contradict the
observations of the USBP Agents. USBP Agents also reported that no other individuals were observed in
the area were they arrested AYALA-Lavino, CASANOVA-Hernandez, MARTINEZ-Reyes and the JUVENILE.
